Drilling Risk Management, s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                    November 19, 2015

                                   No. 04-15-00318-CV

    GEMINI INSURANCE COMPANY and Berkley Oil & Gas Specialty Services, LLC,
                            Appellants

                                             v.

                       DRILLING RISK MANAGEMENT, INC.,
                                    Appellee

               From the 216th Judicial District Court, Kendall County, Texas
                                 Trial Court No. 12-066
                        Honorable Bill R. Palmer, Judge Presiding


                                      ORDER
      Appellants' fourth motion for extension of time to file brief is hereby GRANTED.




                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court